Appeal by the defendant from an order of the County Court, Suffolk County (Kahn, J.), dated June 5, 2009, which, after a hearing, designated him a level two sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the defendant’s contention, he is not entitled to a downward departure from his presumptive level two risk assessment. The defendant failed to show the existence of special circumstances warranting a downward departure (see People v Mendez, 79 AD3d 834 [2010], lv denied 16 NY3d 707 [2011]; People v Johnson, 77 AD3d 897 [2010], lv denied 16 NY3d 704 [2011]; People v Maiello, 32 AD3d 463 [2006]). Accordingly, the County Court providently exercised its discretion in designating the defendant a level two sex offender. Dillon, J.P., Dickerson, Hall and Roman, JJ., concur.